              Case 2:20-cv-00564-TSZ Document 48 Filed 03/16/21 Page 1 of 2




 1                                                                   THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7                                             AT SEATTLE

 8 JILLIAN HORMAN, an individual;
                                                          C20-564 TSZ
 9                          Plaintiff,
     vs.                                                  ORDER
10
   SUNBELT RENTALS, INC., a Washington
11 State Entity; “DOE(S) 1-100”, employees of
   SUNBELT RENTALS, INC.; and
12 “CORPORATION(S) XYZ 1-100,”

13                          Defendants.

14

15          BEFORE this Court is Defendant Sunbelt Rentals, Inc.’s (“Defendant”) Motion for

16 Protective Order, docket no. 37, (“Motion”). The Court has considered all arguments submitted both in

17 support of and in opposition to the Motion, and the Court is fully advised on the issues raised therein.

18          IT IS ORDERED as follows:

19          (1)       Plaintiff Jillian Horman’s (“Plaintiff”) 30(b)(6) depositions of Defendant is limited to a

20 total of thirty (30) hours, regardless of the number of witnesses Defendant presents and prepares in

21 response to the Third Amended Notice of Deposition. No single witness or deposition day will

22 exceed seven hours.

23          (2)       Topic No. 40 of the Third Amended Notice of Deposition is modified to limit the

24 Topic to information regarding employees at Defendant’s centers in Washington State as follows:
      ORDER – 1                                                                                   LAW OFFICES
                                                                                  HARRIGAN LEYH FARMER & THOMSEN LLP
      (C20-564 TSZ)                                                                      999 THIRD AVENUE, SUITE 4400
                                                                                         SEATTLE, WASHINGTON 98104
                                                                                      TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:20-cv-00564-TSZ Document 48 Filed 03/16/21 Page 2 of 2




 1                    All instances in which an employee of DEFENDANT requested an
                      accommodation or adjustment related to working a reduced schedule, part-
 2                    time schedule, limiting work to certain hours per day or week, or transfer
                      or reassignment relating to any actual or perceived disability or any
 3                    other medical condition between January 1, 2018 and April 26,
                      2019 at DEFENDANT’S centers in Washington State, including
 4                    whether the accommodation or adjustment request was granted and
                      reasons it was granted or denied.
 5
            (3)       Except as provided here in, the Motion is DENIED.
 6

 7          IT IS SO ORDERED.

 8
     DATED this 16th day of March, 2021.
 9

10                                                           A
                                                             _____________________________
                                                             The Honorable Thomas S. Zilly
11                                                           United States District Judge

12 Presented by:

13                                                     SMITH, GAMBRELL & RUSSELL, LLP

14                                                     By: /s/ Patricia J. Hill
                                                       Patricia J. Hill, Admitted Pro Hac Vice
15                                                     Yash B. Dave, Admitted Pro Hac Vice
                                                       50 North Laura Street, Suite 2600
16                                                     Jacksonville, Florida 32202
                                                       Telephone: (904) 598-6100
17                                                     Facsimile: (904) 598-6200
                                                       E-mail: pjhill@sgrlaw.com
18                                                     E-mail: ydave@sgrlaw.com

19                                                     and

20                                                     HARRIGAN LEYH FARMER & THOMSEN LLP
                                                       Shane P. Cramer, WSBA #35099
21                                                     999 Third Avenue, Suite 4400
                                                       Seattle, Washington 98104
22                                                     Telephone: (206) 623-1700
                                                       Facsimile: (206) 623-8717
23                                                     E-mail: shanec@harriganleyh.com

24                                                     Attorneys for Defendant Sunbelt Rentals, Inc.
      ORDER – 2                                                                                 LAW OFFICES
                                                                                HARRIGAN LEYH FARMER & THOMSEN LLP
      (C20-564 TSZ)                                                                    999 THIRD AVENUE, SUITE 4400
                                                                                       SEATTLE, WASHINGTON 98104
                                                                                    TEL (206) 623-1700 FAX (206) 623-8717
